Case 2:19-cv-17482-SRC-CLW Document 18 Filed 10/25/19 Page 1 of 2 PageID: 89



Bruce H. Sales
Gregg A. Paradise
LERNER, DAVID, LITTENBERG,
 KRUMHOLZ & MENTLIK, LLP
600 South Avenue West
Westfield, NJ 07090-1497
Tel: 908.654.5000
Fax: 908.654.7866

Attorneys for Defendants/Counterclaim Plaintiffs

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
ENG SALES LLC,                                     :   Document Filed Electronically
                                                   :
              Plaintiff,                           :   Civil Action No. 19-17482-SRC-CLW
       v.                                          :
                                                   :
MARY RUYAN, LLC d/b/a COGO INC.;                   :   Stanley R. Chesler, U.S.D.J.
MARY ALLISON RUYAN; DIVA                           :   Cathy L. Waldor, U.S.M.J.
INTERNATIONAL INC.; JOHN DOES 1-10,                :
                                                   :
              Defendants.                          :
                                                   x
DIVA INTERNATIONAL INC.,                           :
                                                   :
              Counterclaim Plaintiff,              :
       v.                                          :
                                                   :
ENG SALES LLC; ENG SALES LLC d/b/a                 :
STAM SALES; ELIEZER ZIMMERMAN;                     :
GITEL ZIMMERMAN.                                   :
                                                   :
              Counterclaim Defendants.             x


   STIPULATION TO EXTEND TIME FOR THE COUNTERCLAIM DEFENDANTS
         TO FILE ANSWER AND/OR OTHER RESPONSIVE PLEADING

       It is hereby stipulated by Defendant/Counterclaim Plaintiff Diva International Inc.,

Plaintiff/Counterclaim Defendant ENG Sales LLC, and Counterclaim Defendants Eliezer

Zimmerman and Gitel Zimmerman, subject to the approval of the Court, as follows:
Case 2:19-cv-17482-SRC-CLW Document 18 Filed 10/25/19 Page 2 of 2 PageID: 90



          1. Plaintiff/Counterclaim Defendant ENG Sales LLC was served with the counterclaims

              on October 11, 2019.

          2. The undersigned counsel for Counterclaim Defendants Eliezer Zimmerman and Gitel

              Zimmerman accepted service of the Summonses and Counterclaims on October 23,

              2019.

          3. All Counterclaim Defendants shall have until November 13, 2019 to answer or

              otherwise respond to the Counterclaims.

SO AGREED:

    AMSTER, ROTHSTEIN & EBENSTEIN                           LERNER, DAVID, LITTENBERG,
    LLP                                                      KRUMHOLZ & MENTLIK, LLP
    90 Park Avenue                                          600 South Avenue West
    New York, NY 10016                                      Westfield, NJ 07090-1497
    Tel: 212.336.8000                                       Tel: 908.654.5000
    Fax: 212.336.8001                                       Fax: 908.654.7866
    Attorneys for Plaintiffs/Counterclaim                   Attorneys for Defendants/Counterclaim Plaintiffs
    Defendants

    By:       s/ Mark Berkowitz                             By: s/ Gregg A. Paradise
            Mark Berkowitz                                      Gregg A. Paradise
            E-mail: mberkowitz@arelaw.com                       E-mail: gparadise@lernerdavid.com
                                                                        litigation@lernerdavid.com

    Dated:      October 25, 2019                            Dated:     October 25, 2019




SO ORDERED:

Dated: ____________________________                     ____________________________________
         Newark, New Jersey                             Cathy L. Waldor
                                                        United States Magistrate Judge




6108085_1                                               2
